16 Ill. App. 2d 585 (1958)
149 N.E.2d 343
General Accident Fire and Life Assurance Corporation, Limited, Plaintiff-Appellant,
v.
Melvin J.G. Lindenmier et al., Defendants-Appellees.
Gen. No. 11,006.
Illinois Appellate Court  Second District.
April 16, 1958.
Released for publication May 3, 1958.
Knight & Knight, of Rockford (William D. Knight, Jr., of Rockford, of counsel) for appellant.
Knight, Ingrassia & Bourland, of Rockford (B. Jay Knight, and Anthony S. Ingrassia, of Rockford, of counsel) for appellees Lindenmier.
Irving M. Greenfield, of Chicago, and Erland O. Nelson, of Rockford, for appellees Johnson.
(Abstract of Decision.)
PER CURIAM.
Judgment affirmed.
Not to be published in full.